Citation Nr: 0105672	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  98-11 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to June 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In December 1999, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  The veteran's diagnosed PTSD is attributable to incidents 
which occurred during military service.  


CONCLUSION OF LAW

PTSD was incurred in military service. 38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  The record 
shows that his service medical records contain no complaint, 
diagnosis or treatment for a psychiatric disability.  His 
1971 separation examination report shows his psychiatric 
evaluation to be normal.  

In a May 1997 statement, the veteran reported concerning his 
stressors in service.  He reported that he served in Vietnam 
from July 1970 to June 1971.  He indicated that he was 
assigned to the 52nd Signal Battalion at Can To and Bein Tui. 
He stated that in November or December 1970, while running a 
convoy from Can To to Saigon, the vehicle he was operating 
broke down.  The veteran reported that he was left behind 
with the disabled vehicle with about one clip of ammunition 
and an M-16 rifle.  He stated that he was there overnight 
until he was finally picked up.  He reported that he was in 
constant fear that night of being killed or ambushed by the 
enemy that had been reported in the area.  The veteran also 
described other stressful events including being attacked 
periodically by rocket fire or mortar fire, seeing dead 
bodies laid out on slabs, and being under attack in August 
1970.  

The veteran was examined by VA in July 1997.  He stated that 
he spent one year in Vietnam.  The veteran reported that the 
most traumatic event while in Vietnam was when a he was left 
behind in a vehicle alone to await later assistance.  He 
reported that he had to wait overnight.  He reported that he 
has thought of this event everyday and that he has dreamed 
about it 3 times a month.  After objective examination, the 
examiner diagnosed chronic PTSD.  

In a July 1997 VA C & P social survey, the veteran described 
being left to guard the disabled truck in Vietnam, and he 
also noted that he had to stand guard while at the base.  The 
veteran reported that he had been shot at, and underwent 
rocket and mortar attacks.  

In February 1998, the Center for Research of Unit Records 
confirmed that Operational reports showed that the veteran's 
Battalion encountered mortar and rocket attacks.  

In November 1998, the RO received a statement from a service 
comrade of the veteran.  He reported that he was in Vietnam 
from June 1970 to May 1971.  He reported that he was in the 
motor pool of the 52nd Battalion at the same time that the 
veteran served there.  He stated that he remembered when the 
veteran had been left alone with a disabled truck and that 
this occurred around October or November 1970 on a riverbank 
at a ferry crossing.  

In November 1998, the veteran appeared at personal hearing at 
the RO.  He testified about his experiences and duties in 
Vietnam.   He reported seeing dead bodies, and described the 
incident where his truck broke down.  He stated that at times 
he had to hide under the truck because he could hear small 
arms fire.  He also testified about mortar and rocket fire.  
A complete transcript is of record. 

In a statement received in January 1999, the veteran again 
described the stressful event regarding being left alone with 
the disabled vehicle. 

VA treatment records show that the veteran was seen in 
February 2000.  The examiner noted that the veteran's claims 
file had been reviewed.  The veteran's complaints and history 
were recorded.  The veteran described the stressful events 
that he experienced in Vietnam, including mortar attacks, 
being left with an abandoned truck, and seeing dead bodies.  
After evaluation, the examiner found that the veteran did 
have PTSD, chronic. In an addendum that same month, the 
examiner stated that the stressor on which the diagnosis of 
PTSD was made is the veteran being left alone with a truck 
while others went for assistance.  It was noted that he did 
not believe he could defend the truck by himself and he had 
no food.  It was noted that he felt quite vulnerable to 
attack especially after dark, as the vehicle was stuck in the 
open on a bank near a river.  

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence. See 38 
U.S.C.A. § 1154(a) (West 1991). The requirements vary 
depending upon whether or not the veteran engaged in combat 
with the enemy. See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 
3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 75 (1994); 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R Part 3, Sec. 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

The Board notes that the record does indicate that the 
veteran was exposed to combat.  The veteran has related 
several stressor events in Vietnam, and the service personnel 
records and the records provided by The Center for Research 
of Unit Records tend to support, to some degree, the events 
he described, particularly the occurrence of the mortar and 
rocket attacks.  As well, the historical military records 
support a finding that the veteran was, at a minimum, 
stationed in an area that was close to, and closely 
supporting, combat operations.  

The record on appeal contains the diagnosis of PTSD, by a VA 
examiner.  The recent VA examiner has diagnosed PTSD due to 
the stressor of having been left alone to guard a truck.  The 
existence of the stressor upon which the VA examiner based 
her diagnosis of PTSD has been questioned by the RO.  While 
there are no official records showing that the veteran did 
experience this stressor, the Board notes that the veteran 
supplied a lay statement from a service comrade in which he 
substantiates the veteran's account of the stressful 
incident.  In addition, the veteran has supplied credible 
testimony concerning the event as well as several consistent 
statements describing the event.  It has been confirmed that 
the veteran was serving in an area which experienced mortar 
and rocket attacks.  His service personnel records show that 
his principal duties included wheel vehicle mechanic and 
motor sergeant.  

When, after consideration of all the evidence, a reasonable 
doubt arises regarding a determinative issue, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  Having reviewed the evidence in this case, the Board 
concludes that its unique facts warrant the application of 
the reasonable doubt doctrine. Granting the appellant every 
benefit of the doubt, the Board finds that it is reasonable 
to conclude that the appellant's claimed stressor actually 
occurred. See 38 C.F.R. § 3.102, Moreau, supra.  Finally, as 
discussed above, it is clearly shown that the veteran has 
been diagnosed with PTSD as a result of this incident in 
Vietnam.  Accordingly, service connection for PTSD is 
warranted.  See 38 C.F.R. § 3.304(f).



ORDER

Service connection for PTSD is granted.  



_________________________________
F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

 

